Title: From Alexander Hamilton to Caleb Swan, 19 November 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. Nor. 19th. 99
          
          I have recommended Mr. Brooks to the Secretary of War as Lieutenant in the corps of Artillerists and Engineers. If he should receive this appointment it will be agreeable to me that he officiate as Paymaster to the troops at Staunton. You will therefore, after obtaining the sanction of the S of War, take the preparatory  measures with him as soon as possible. and send him immediately to that place—
          C Swan Er.
        